TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00156-CV


In re Abbott Laboratories, Inc.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Abbott Laboratories has filed a petition for a writ of mandamus and a motion for
temporary relief.  In its motion for temporary relief, Abbott asks this Court to stay the district court's
order on plaintiff's motion to compel, dated January 27, 2006, pending our resolution of Abbott's
petition.  Additionally, Abbott asks that it be given 30 days after the resolution of this matter to
comply with the Court's ruling.  We grant Abbott's motion in part.  The district court's order dated
January 27, 2006, is stayed pending our decision on Abbott's petition for a writ of mandamus. 
Abbott's request for an additional 30 days to comply with the Court's ruling is overruled.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   March 28, 2006